Per Curiam.
Application for a writ of mandamus, directing tbe respondent as state superintendent of public instruction, to apportion and allow to tbe relator tbe sum of $2,199.70 as of October 20, 1914, and to apportion to tbe relator from tbe state school funds which shall be reported by tbe auditor in January, April, May, and June, 1915, its proportionate amount, based upon tbe total school attendance as shown in tbe annual report of the county superintendent. Tbe county superintendent for tbe year ending June 30,1914, reported tbe total school attendance in Seattle school district No. 1 to be 6,704,976 days. Tbe state superintendent of public instruction de*698ducted therefrom ten days in which school was held during the period between June 1 and September 15 of the preceding year. The decision in the case of State ex rel. School District No. 301 of Whatcom, County v. Preston, ante p. 79, 146 Pac. 175, is controlling in this ease.
The writ is therefore denied.